In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS


*********************
MISTY FANKELL,           *                           No. 14-1160V
                         *                           Special Master Moran
             Petitioner, *
                         *                           Filed: November 30, 2015
v.                       *
                         *
SECRETARY OF HEALTH      *                           Attorneys’ fees and costs; award
AND HUMAN SERVICES,      *                           in the amount to which respondent
                         *                           does not object.
             Respondent. *
*********************

Amber D. Wilson, Maglio, Christopher & Toale, PA, Washington, DC, for
Petitioner;
Lisa A. Watts, United States Dep’t of Justice, Washington, DC, for Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       On November 23, 2015, petitioner filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioner
informally submitted a draft application for attorneys’ fees and costs to respondent
for review. Upon review of petitioner’s application, respondent raised objections
to certain items. Based on subsequent discussions, petitioner amended her
application to request $17,980.53, an amount to which respondent does not object.
The Court awards this amount.

       On December 1, 2014, Misty Fankell filed a petition for compensation
alleging that the influenza (“flu”) vaccine, which she received on October 15,
2013, caused her to develop Bell’s palsy. Petitioner received compensation based
upon the parties’ stipulation. Decision, issued Oct. 1, 2015. Because petitioner
received compensation, she is entitled to an award of attorneys’ fees and costs. 42
U.S.C. § 300aa-15(e).
       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this ruling on its website. Pursuant to Vaccine Rule 18(b), the
party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       Petitioner seeks a total of $17,980.53 in attorneys’ fees and costs. In
compliance with General Order No. 9, petitioner has not incurred any costs in
pursuit of the claim. Respondent has no objection to the amount requested for
attorneys’ fees and costs.

        After reviewing the request, the Court awards the following:

        A lump sum of $17,980.53 in the form of a check made payable to
        petitioner and petitioner’s attorney, Amber D. Wilson, Esq., of
        Maglio, Christopher & Toale, PA, for attorneys’ fees and other
        litigation costs available under 42 U.S.C. § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2